Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/644,152 filed on 03/03/2020. This application is a 35 USC §371 of International Application No. PCT/CN2017/104570 filed on 09/29/2017. A preliminary amendment filed with the application is entered. Claims 59, 62-63, 65-66, 68-74, and 88 have been amended. Claims 2-58, 75-87 and 91-116 are cancelled. Claims 1, 59-74, and 88-90 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 03/03/2020, 09/29/2020, 02/22/2021 and 08/03/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Objections
Claim 74 is objected to because of the following informalities:
Claim 74: should read, “The device of 
Appropriate correction/s is/are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsung (3GPP TSG RAN1 WG1 Meeting NR#3, Nagoya, Japan, 18-21 September 2017, R1-1716004; hereinafter “NPL1”).

Regarding claim 1, NPL1 discloses a method for wireless communication, comprising: 
receiving, by a first device, first information from a second device, wherein the first information comprises time-domain resource information of a first channel; and determining, by the first device, at least one of a time-domain resource position or a time-domain resource size of the first channel and at least one of a time-domain resource position or a time-domain resource size of a second channel according to the first information (Sec. 3. Time Resource Allocation Aspects: Currently, it was agreed that data channel can have variable duration from 1 symbol to multiple slots and start at any symbol, and the timing between PDCCH (= a third channel which is a control channel) and PDSCH/PUSCH (= a first channel and a second channel) transmission can be dynamically indicated; P. 6, Slot-level time resource: RAN1 agreed that timing (= a time-domain resource position for each channel and a position relationship) between DL assignment/UL grant and corresponding PDSCH/PUSCH is indicated by a field in the DCI (= a first information) from a set of values, which is configured by higher layer… One open issue of scheduling timing is the timing ambiguity for PDCCH (= a third channel carrying DCI which includes the first information) and PDSCH/PUSCH with different numerologies (suggesting the first channel (= PDSCH) and the second channel (= PUSCH) with different numerologies), e.g., CA with different numerologies on different CCs…A UE can interpret the slot-level timing relations (= position relationship) indicated in the DCI (carried by PDCCH) relative to the numerology of PDSCH/PUSCH. That is, with reference to slots for PDSCH/PUSCH transmissions, if the UE detects a PDCCH (= a third channel) of which the last symbol is within slot n, the UE shall assume the scheduled PDSCH/PUSCH is within slot n+k (K0 for DL, and K2 for UL), where k is a number of slots and is indicated by the scheduling timing field in the DCI format (including the first information); i.e., k= K0 for PDSCH (= the first channel), and k= K2 for PUSCH (= the second channel), thus indicating time-domain resource position (= first information) of PDSCH (= the first channel) at n+K0, as well as a position relationship (= second information) between PDSCH (the first channel) and PUSCH (= the second channel))).

Claims 88-89 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatterjee et al. (WO 2018/232284 A1; supported by provisional application 62/521,239 filed on 16 June 2017; hereinafter “Chatterjee””).
Regarding claim 88, Chatterjee discloses a device for wireless communication, wherein the device is a first device and comprises a processor; a memory; and a transceiver ([0042] and Fig. 2: the device 200 may include application circuitry 202, baseband circuitry 204, Radio Frequency (RF) circuitry 206, front-end module (FEM) circuitry 208, one or more antennas 210, and power management circuitry (PMC) 212 coupled together at least as shown. The components of the illustrated device 200 may be included in a UE (= a first device) or a RAN node… the device 200 may include additional elements such as, for example, memory/storage,; [0043] [0043] The application circuitry 202 may include one or more application processors; [0044] [0044] The baseband circuitry 204 may include circuitry such as, but not limited to, one or more single-core or multi-core processors.);
wherein the transceiver is configured to receive first information from a second device, wherein the first information comprises frequency-domain resource information of a first channel; and the processor is configured to determine the frequency-domain resource information of the first channel and frequency-domain resource information of a second channel according to the first information ([0023] NR supports two basic mechanisms for frequency-domain resource allocation (RA): (1) Resource Block Group (RBG) or bitmap based allocation (referred to as "NR Type ORA"), in which particular physical resource blocks (PRBs) are indicated in a bitmap of downlink control information (DCI) (= first information) sent on a Physical Downlink Control Channel (PDCCH); and (2) Resource Indication Value (RIV) based allocation (referred to as "NR Type 1 RA"), in which a starting PRB and the allocated number of PRBs for a set of contiguous logical (virtual) set of PRBs are indicated in DCI sent on the PDCCH. Resources in the frequency-domain may be allocated within bandwidth parts (BWPs) that can be dynamically switched. BWPs may refer to contiguous sets of PRBs, which may be selected from a contiguous set of common PRBs for a given numerology on a given carrier; [0092] Certain frequency-domain resource allocation (RA) for downlink (OL) and uplink (UL) shared channels (e.g., PDSCH (= first channel), PUSCH (= second channel)) for NR communications (e.g., communication between a gNB device and UE device) are described herein; [0147] and Fig. 14: At 1402, frequency-domain physical resource blocks (PRBs) for physical downlink shared channel (PDSCH) (= first channel) or physical uplink shared channel (PUSCH) (= second channel) transmissions are allocated in an allocated bandwidth part (BWP) for communication between a gNB device (= second device) and a UE device (= first device). [0148] and Fig. 14: At 1404, second downlink control information (DCI) is encoded for transmission to the UE device. The second DCI indicates the allocated PRBs in a resource allocation (RA) field of the second DCI (= a first information), wherein a size of the RA field of the DCI corresponds to a different number of PRBs than a number of total PRBs in the allocated BWP.).

Regarding claim 89, Chatterjee discloses the limitations of claim 88 as set forth, and Chatterjee further discloses wherein the first channel and the second channel are different in at least one of: being located in different bandwidth portions, being located on different carriers, being located in different cells, adopting different duplex directions or adopting different numerologies ([0023] BWPs may refer to contiguous sets of PRBs, which may be selected from a contiguous set of common PRBs for a given numerology on a given carrier; [0232] Example 79 may include a system or method of wireless communication for a fifth generation (5G) or new radio (NR) system wherein frequency-domain resource allocation for downlink (DL) and uplink (UL) shared channels, PDSCH (= first channel) and PUSCH (= second channel), is indicated to a NR UE using different resource allocation types using a combination of one or more of predefined mapping rules, higher layer signaling, and Layer 1 signaling; indicating that different BWP (bandwidth portion) may be selected for the first channel and the second channel based for a given numerology). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (different bandwidth portion/numerologies) which anticipates the genus (MPEP 2131.02).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 59-60 and 62-74 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Chatterjee.

Claim 59 is rejected in part on the same grounds set forth in the rejection of claim 1. Claim 59 recites similar features as in claim 1, from the perspective of a device. 
But NPL1 does not disclose wherein the first device comprises; a processor; a memory; and a transceiver configured to perform the recited functions.
However, in the same field of endeavor, Chatterjee discloses wherein the first device comprises; a processor; a memory; and a transceiver configured to perform similar functions ([0042] and Fig. 2: the device 200 may include application circuitry 202, baseband circuitry 204, Radio Frequency (RF) circuitry 206, front-end module (FEM) circuitry 208, one or more antennas 210, and power management circuitry (PMC) 212 coupled together at least as shown. The components of the illustrated device 200 may be included in a UE (= a first device) or a RAN node… the device 200 may include additional elements such as, for example, memory/storage,; [0043] [0043] The application circuitry 202 may include one or more application processors; [0044] [0044] The baseband circuitry 204 may include circuitry such as, but not limited to, one or more single-core or multi-core processors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL1 and Chatterjee, to derive the limitations of claim 59, because the combination uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitation. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this combination in order to enable an apparatus for a terminal in an NR system for dynamically receiving time-domain resources for communication of data channels between a base station and the terminal.

Regarding claim 60, NPL1 and Chatterjee disclose the limitations of claim 59 as set forth, and NPL1 further discloses wherein the first channel and the second channel are different in at least one of: being located in different bandwidth portions, being located on different carriers, being located in different cells, adopting different duplex directions or adopting different numerologies (Sec. 3. Time Resource Allocation Aspects: Currently One open issue of scheduling timing is the timing ambiguity for PDCCH (= a third channel carrying DCI which includes the first information) and PDSCH/PUSCH with different numerologies (suggesting the first channel (= PDSCH) and the second channel (= PUSCH) with different numerologies)).  The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (first channel and the second channel adopting different numerologies) which anticipates the genus (MPEP 2131.02).

Regarding claim 62, NPL1 and Chatterjee disclose the limitations of claim 59 as set forth, and NPL1 further discloses wherein the processor is further configured to: determine at least one of the time-domain resource position or the time-domain resource size of the first channel according to the first information; and determine at least one of the time-domain resource position or the time-domain resource size of the second channel according to the at least one of the time-domain resource position or the time-domain resource size of the first channel (Sec. 3, P. 6, Slot-level time resource: RAN1 agreed that timing (= a time-domain resource position for each channel and a position relationship) between DL assignment/UL grant and corresponding PDSCH/PUSCH is indicated by a field in the DCI (= a first information) from a set of values, which is configured by higher layer…A UE can interpret the slot-level timing relations (= position relationship) indicated in the DCI (carried by PDCCH) relative to the numerology of PDSCH/PUSCH. That is, with reference to slots for PDSCH/PUSCH transmissions, if the UE detects a PDCCH (= a third channel) of which the last symbol is within slot n, the UE shall assume the scheduled PDSCH/PUSCH is within slot n+k (K0 for DL, and K2 for UL), where k is a number of slots and is indicated by the scheduling timing field in the DCI format (including the first information); i.e., k= K0 for PDSCH (= the first channel), and k= K2 for PUSCH (= the second channel), thus indicating time-domain resource position (= first information) of PDSCH (= the first channel) at n+K0, as well as a position relationship (= second information) between PDSCH (the first channel) and PUSCH (= the second channel))).  
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (determine the time-domain resource position) which anticipates the genus (MPEP 2131.02).

Regarding claim 63, NPL1 and Chatterjee disclose the limitations of claim 62 as set forth, and NPL1 further discloses wherein the processor is further configured to: determine the time-domain resource position of the second channel according to the time-domain resource position of the first channel and a position relationship between the time-domain resource position of the first channel and the time-domain resource position of the second channel (Sec. 3. Time Resource Allocation Aspects: A UE can interpret the slot-level timing relations (= position relationship) indicated in the DCI (carried by PDCCH) relative to the numerology of PDSCH/PUSCH. That is, with reference to slots for PDSCH/PUSCH transmissions, if the UE detects a PDCCH (= a third channel) of which the last symbol is within slot n, the UE shall assume the scheduled PDSCH/PUSCH is within slot n+k (K0 for DL, and K2 for UL), where k is a number of slots and is indicated by the scheduling timing field in the DCI format (including the first information); i.e., k= K0 for PDSCH (= the first channel), and k= K2 for PUSCH (= the second channel), thus indicating time-domain resource position (= first information) of PDSCH (= the first channel) at n+K0, as well as a position relationship (= second information) between PDSCH (the first channel) and PUSCH (= the second channel))).

Regarding claim 64, NPL1 and Chatterjee disclose the limitations of claim 63 as set forth, and NPL1 further discloses wherein the position relationship indicates that: the time-domain resource position of the first channel is identical to the time-domain resource position of the second channel; the time-domain resource position of the first channel is ahead of the time-domain resource position of the second channel; or, the time-domain resource position of the first channel is behind the time-domain resource position of the second channel (Sec. 3. Time Resource Allocation Aspects: A UE can interpret the slot-level timing relations (= position relationship) indicated in the DCI (carried by PDCCH) relative to the numerology of PDSCH/PUSCH. That is, with reference to slots for PDSCH/PUSCH transmissions, if the UE detects a PDCCH (= a third channel) of which the last symbol is within slot n, the UE shall assume the scheduled PDSCH/PUSCH is within slot n+k (K0 for DL, and K2 for UL), where k is a number of slots and is indicated by the scheduling timing field in the DCI format (including the first information); i.e., k= K0 for PDSCH (= the first channel), and k= K2 for PUSCH (= the second channel), thus including the possibility that K0=K2 (indicating that the time-domain resource position of the first channel is identical to the time-domain resource position of the second channel)l, K0<K2 (indicating the time-domain resource position of the first channel is ahead of (or before) the time-domain resource position of the second channel), or K0>K2 (indicating that the time-domain resource position of the first channel is behind (or after) the time-domain resource position of the second channel).).

Regarding claim 65, NPL1 and Chatterjee disclose the limitations of claim 63 as set forth, and NPL1 further discloses wherein the position relationship is preset in the first device (P. 6, Slot-level time resource: RAN1 agreed that timing (= a time-domain resource position for each channel and a position relationship) between DL assignment/UL grant and corresponding PDSCH/PUSCH is indicated by a field in the DCI (= a first information) from a set of values, which is configured by higher layer; indicating position relationship values preset via a higher layer signaling)

Regarding claim 66, NPL1 and Chatterjee disclose the limitations of claim 63 as set forth, and NPL1 further discloses wherein the transceiver is further configured to: receive second information from the second device, wherein the second information is used to indicate the position relationship (P. 6, Slot-level time resource: RAN1 agreed that timing (= a time-domain resource position for each channel and a position relationship) between DL assignment/UL grant and corresponding PDSCH/PUSCH is indicated by a field in the DCI (= a first information) from a set of values, which is configured by higher layer; DCI includes a second information indicating a position relationship selected from preset values).  

Regarding claim 67, NPL1 and Chatterjee disclose the limitations of claim 66 as set forth, and NPL1 further discloses wherein the second information is carried in Radio Resource Control (RRC) signaling, control information, system information or a Media Access Control Control Element (MAC CE) (P. 6, Slot-level time resource: RAN1 agreed that timing (= a time-domain resource position for each channel and a position relationship) between DL assignment/UL grant and corresponding PDSCH/PUSCH is indicated by a field in the DCI (= a first information) from a set of values, which is configured by higher layer; the second information is carried in a DCI which is control information). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (the second information is carried in control information) which anticipates the genus (MPEP 2131.02).

Regarding claims 68 and 69, NPL1 and Chatterjee disclose the limitations of claim 62 as set forth, and NPL1 further discloses wherein the first information is configured to indicate a relative time-domain position of the first channel relative to a third channel; and the processor is further configured to: determine the time-domain resource position of the first channel according to a time-domain resource position of the third channel and the relative time-domain position, wherein the third channel is a control channel (Sec. 3. Time Resource Allocation Aspects: A UE can interpret the slot-level timing relations (= position relationship) indicated in the DCI (carried by PDCCH) relative to the numerology of PDSCH/PUSCH. That is, with reference to slots for PDSCH/PUSCH transmissions, if the UE detects a PDCCH (= a third channel, which is a control channel) of which the last symbol is within slot n, the UE shall assume the scheduled PDSCH/PUSCH is within slot n+k (K0 for DL, and K2 for UL), where k is a number of slots and is indicated by the scheduling timing field in the DCI format (including the first information); i.e., k= K0 for PDSCH (= the first channel), and k= K2 for PUSCH (= the second channel), and the positions of the first channel and second channel are relative to PDCCH (= the third channel).).

Regarding claim 70, NPL1 and Chatterjee disclose the limitations of claim 59 as set forth, and NPL1 further discloses wherein the first information is carried by control information in a control channel, system information, Radio Resource Control (RRC) signaling or a Media Access Control Control Element (MAC CE) (P. 6, Slot-level time resource: RAN1 agreed that timing (= a time-domain resource position for each channel and a position relationship) between DL assignment/UL grant and corresponding PDSCH/PUSCH is indicated by a field in the DCI (= a first information) from a set of values, which is configured by higher layer; the first information is carried in a DCI which is control information). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (the first information is carried in control information) which anticipates the genus (MPEP 2131.02). 

Regarding claim 71, NPL1 and Chatterjee disclose the limitations of claim 59 as set forth, and NPL1 further discloses wherein the first channel is a data channel, and the second channel is a data channel (Sec. 3. Time Resource Allocation Aspects: A UE can interpret the slot-level timing relations (= position relationship) indicated in the DCI (carried by PDCCH) relative to the numerology of PDSCH/PUSCH. That is, with reference to slots for PDSCH/PUSCH transmissions, if the UE detects a PDCCH (= a third channel) of which the last symbol is within slot n, the UE shall assume the scheduled PDSCH/PUSCH is within slot n+k (K0 for DL, and K2 for UL), where k is a number of slots and is indicated by the scheduling timing field in the DCI format (including the first information); PDSCH (= the first channel) and PUSCH (= the second channel) are data channels)..  

Regarding claim 72, NPL1 and Chatterjee disclose the limitations of claim 59 as set forth, and NPL1 further discloses wherein the first device is a terminal device, and the second device is a network device (Sec. 3. Time Resource Allocation Aspects: A UE (= a terminal device which is a first device) can interpret the slot-level timing relations (= position relationship) indicated in the DCI (carried by PDCCH transmitted by a second device which is a network device) relative to the numerology of PDSCH/PUSCH.)  

Regarding claim 73, NPL1 and Chatterjee disclose the limitations of claim 59 as set forth, and NPL1 further discloses wherein the first channel is a channel between the first device and the second device, and the second channel is a channel between the first device and the second device (Sec. 3. Time Resource Allocation Aspects: A UE (= a terminal device which is a first device) can interpret the slot-level timing relations (= position relationship) indicated in the DCI (carried by PDCCH transmitted by a network device) relative to the numerology of PDSCH/PUSCH; PDSCH (= the first channel) and PUSCH (= the second channel) are data channels between the first device (terminal) and the second device (network device))   

Regarding claim 74, NPL1 and Chatterjee disclose the limitations of claim 59 as set forth, and NPL1 further discloses wherein the time-domain resource position comprises at least one of a time-domain resource starting position or a time-domain resource ending position (Sec. 3: Agreements: , scheduling DCI informs the UE of the time-domain information of the scheduled PDSCH or PUSCH. Following is informed to the UE: One-slot case: Starting symbol and ending symbol in the slot, Which slot it applies to; Multi-slot case: Opt.1: Starting symbol and ending symbol of each slot of the aggregated slots, and the starting slot and ending slot where it is applied to.).  

 Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Chatterjee, and further in view of 3GPP R1-1715545 (Nokia, Nokia Shanghai Bell, 3GPP TSG RAN1 WG1 Meeting NR#3, Nagoya, Japan, 18-21 September 2017; hereinafter “NPL2”).

Regarding claim 61, NPL1 and Chatterjee disclose the limitations of claim 60 as set forth. But NPL1 and Chatterjee do not explicitly disclose wherein the first channel and the second channel being different in adopting different numerologies comprises at least one of subcarrier spacing or a cyclic prefix being different.  
However, Chatterjee further discloses selecting reference RBG size for the data channels based on BWP configuration and a reference number of symbols corresponding to different subcarrier spacing ([0108] In some embodiments, a scalable RBG may consist of K consecutive reference RBG in frequency. The size of the reference RBG, denoting as NRefRBG may be defined in the 3GPP NR specification at least based on a reference CC BW or BWP configuration and a reference number of symbols NRefsymbols corresponding to a subcarrier spacing. In some cases, NRefsymbols = 7 or 14, depending on the subcarrier spacing (SCS). In some designs, the scalable RBG size K may be determined as follows: K = [NRefsymbols /Nscheduled symbols] . NRefRBG, where the Nscheduled symbols denotes the number of symbols occupied by the scheduled PDSCH (= a first data channel).). 
 Furthermore, in the same field of endeavor, NPL2 discloses adopting RBGs of different numerologies with different BWPs and different subcarrier spacings for the data channels (Sec. 2.1: This is applicable to PDSCH (= the first data channel) and CP-OFDM based PUSCH (= the second data channel) … there is a large benefit if RBGs of different numerologies and different BWPs are nested; Sec. 3: In table 1, the scheduling intervals originating from different slot aggregation levels used with different sub-carrier spacings (corresponding to different numerologies)  and slot durations are collected.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of NPL1 and Chatterjee as applied to claim 60, based on the above further teaching from Chatterjee and the teaching from NPL2, to derive “wherein the first channel and the second channel being different in adopting different numerologies comprises subcarrier spacing being different”, and thus obtain the limitations of claim 61, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitation. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable adopting of different numerologies for each data channel and make efficient use of resources.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art documents disclose one of the species (different numerology comprises different subcarrier spacing) which anticipates the genus (MPEP 2131.02).

 Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of NPL2.

Regarding claim 90, Chatterjee discloses the limitations of claim 89 as set forth.
But Chatterjee does not explicitly disclose wherein the first channel and the second channel being different in adopting different numerologies comprises at least one of subcarrier spacing or a cyclic prefix being different.
However, Chatterjee further discloses selecting reference RBG size for the data channels based on BWP configuration and a reference number of symbols corresponding to different subcarrier spacing ([0108] In some embodiments, a scalable RBG may consist of K consecutive reference RBG in frequency. The size of the reference RBG, denoting as NRefRBG may be defined in the 3GPP NR specification at least based on a reference CC BW or BWP configuration and a reference number of symbols NRefsymbols corresponding to a subcarrier spacing. In some cases, NRefsymbols = 7 or 14, depending on the subcarrier spacing (SCS). In some designs, the scalable RBG size K may be determined as follows: K = [NRefsymbols /Nscheduled symbols] . NRefRBG, where the Nscheduled symbols denotes the number of symbols occupied by the scheduled PDSCH (= a first data channel).). 
 Furthermore, in the same field of endeavor, NPL2 discloses adopting RBGs of different numerologies with different BWPs and different subcarrier spacings for the data channels (Sec. 2.1: This is applicable to PDSCH (= the first data channel) and CP-OFDM based PUSCH (= the second data channel) … there is a large benefit if RBGs of different numerologies and different BWPs are nested; Sec. 3: In table 1, the scheduling intervals originating from different slot aggregation levels used with different sub-carrier spacings (corresponding to different numerologies)  and slot durations are collected.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chatterjee as applied to claim 89, based on the above further teaching from Chatterjee and the teaching from NPL2, to derive “wherein the first channel and the second channel being different in adopting different numerologies comprises subcarrier spacing being different”, and thus obtain the limitations of claim 90, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitation. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable adopting of different numerologies for each data channel and make efficient use of resources.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art documents disclose one of the species (different numerology comprises different subcarrier spacing) which anticipates the genus (MPEP 2131.02).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ericsson (3GPP TSG RAN1 WG1 Meeting NR#3, Nagoya, Japan, 18-21 September 2017, R1-1716594) – On DL/UL Resource Allocation.
Yi et al. (US 20190082431 A1) – Monitoring downlink control information (DCI) in a new radio access technology (NR).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471